Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2022 has been entered.

Status of Amendment
The amendment filed on 9 May 2022 fails to place the application in condition for allowance. 
Claims 1 and 3-15 are currently pending.
Claims 1 and 3-9 are currently under examination.
Claims 10-15 are currently withdrawn.

Status of Rejections
The rejection of claims 1 under 35 U.S.C. 102(a)/103(a) over Tsai is herein withdrawn due to Applicant’s Amendment filed 22 December 2021.
All previous rejections are withdrawn due to Applicant’s amendment filed 9 May 2022 by virtue of amending previous claim 1 with limitations previously presented in dependent claim 2. 
Rejections are provided over art used for previous claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Wada et al (US 2012/0318674 A1) with evidence from the product data sheet of Aluminum 5052 (accessed via https://web.archive.org/web/20140327122913/http://www.asecoltd.com/userfiles/cliparts/Aluminum%205052.pdf) in view of Peng et al (Peng et al, Plating and Finishing vol. 37, no 5 Serial No 266 as provided with the IDS dated 15 October 2019).
As to claims 1 and 7-9, Tsai discloses a method for forming a coating layer on a metal base material for a semiconductor reactor, the method comprising: 
	a step of immersing a metal base material for a semiconductor reactor ([0016]) in an aqueous alkaline electrolyte solution containing NaOH and NaAlO2 ([0038]) and 
	a step of forming a coating layer on the metal base material by a plasma electrolytic oxidation (PEO) method, by connecting an electrode to the metal base material and supplying power to the electrode. ([0032], [0037] note although not explicitly stated, a power source and connection to the part, i.e. electrode, are inherently required when carrying out a plasma electrolytic oxidation process. See MPEP 2112.02 I).
	As to the limitation “wherein the aqueous alkaline electrolyte solution does not contain potassium (K) and silicon (Si)”, Tsai discloses selecting appropriate constituents for the electrolyte which allows for a combination of chemicals selected from two groups ([0038])  a) “the basic electrolyte solution includes sodium silicate, sodium aluminate, sodium phosphate or a combination thereof” and “further includes sodium hydroxide, potassium hydroxide, or a combination thereof.” thereby presenting a clear combination of elements of the prior art of the genus of the electrolyte solution for a specific species which does not have silicon of potassium, choosing from amongst the groups of sodium aluminate and sodium hydroxide specific constituents in accordance with MPEP 2131.
	Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have chosen sodium aluminate and sodium hydroxide from each group in Tsai in formulating the electrolyte because selection of each constituent from a limited number of options with a clear defined group of possible combinations would be obvious to pick and choose from among the combinations for the explicit purpose of providing an predictable electrolyte for plasma electrolytic oxidation. See MPEP 2144.08 and 2143 E.
	As to the limitations of claim 7-9 and “and wherein, in the coating layer, a potassium concentration is 0.1 wt% or less, a copper concentration is 0.1 wt% or less, and a silicon concentration is 0.5 wt% or less” previously recited in claim 9 and instantly amended into claim 1, Tsai disclose using an aluminum alloy for the base material ([0016]) but fails to explicitly disclose the alloy composition as instantly claimed.
	Wada discloses aluminum alloys for semiconductor manufacturing equipment ([0003]) comprising 5052 aluminum alloy ([0073]) which as evidenced by the provided data sheet comprises the less copper, silicon, and magnesium as recited in instant claims 7-9 (See pg. 1).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the 5052 aluminum alloy as taught in Wada in the method of Tsai because it is a recognized material for use in semiconductor reactors and thus prima facie obvious to use for the intended purpose. See MPEP 2144.07.
	As to the limitation “in order to decrease contents of copper (Cu) and silicon (Si) in the coating layer.”, “in order to increase a content of magnesium (Mg) in the coating layer.”, and “in the coating layer, a potassium concentration is 0.1 wt% or less, a copper concentration is 0.1 wt% or less, and a silicon concentration is 0.5 wt% or less.” are drawn towards the intent of the alloy which is necessarily met via incorporation of the 5052 alloy.
	Tsai, as modified by Wada, discloses wherein the metal base is an aluminum alloy ([0016]) fails to explicitly disclose the electrolyte further comprises an yttrium salt, and the coating layer comprises an aluminum oxide layer therein, and comprises a composite oxide layer of an aluminum oxide and an yttrium oxide at a surface thereof (as recited by instant claim 2), wherein the composite oxide layer further comprises an aluminum-yttrium oxide (as recited by instant claim 3), and the electrolyte comprises Y(NO3)3 as the yttrium salt (as recited by instant claim 4).
	Peng discloses adding yttrium nitrate to the electrolyte for micro-arc oxidation (synonymous with plasma electrolytic oxidation) in an alkaline electrolyte in order to reduce roughness, improve hardness, and corrosion resistance of the as formed coating (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used yttrium nitrate in the electrolyte as taught by Peng in the method of Tsai, as modified by Wada, because it leads to a reduction of roughness, improves hardness, and corrosion resistance of the as formed coating (Abstract Peng).
	As to the limitations “comprises a composite oxide layer of an aluminum oxide and an yttrium oxide at a surface thereof” and “wherein the composite oxide layer further comprises an aluminum-yttrium oxide” as presented in instant claims 2 and 3, aluminum oxide is formed from carrying out an electrolytic process according to Tsai ([0018]) and the yttrium is incorporated into the coatings as taught by Peng (Abstract), and therefore when incorporated into the electrolyte and carrying out plasma electrolytic oxidation would naturally result in an aluminum oxide layer and a composite layer of the aluminum-yttrium oxide through carrying out the process. In other words, since the combined process as claimed in rendered obvious as met, the result of said process, i.e. compositions of the layer, flow naturally from the inherent nature of the processes of forming aluminum oxide layer with yttrium as evidenced above. See MPEP 2112.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as modified by Wada, in view of Shatrov (US 6,365,028 B1).
As to claims 5 and 6, Tsai, as modified by Wada, fails to explicitly disclose wherein in the step of forming the coating layer, a bipolar pulse current, which has longer application time of a negative voltage than application time of a positive voltage, is applied for the plasma electrolytic oxidation and wherein in the step of forming the coating layer, negative current density of the bipolar pulse current is greater than positive current density.
	Shatrov discloses conducting plasma electrolytic oxidation (Abstract) using a bipolar pulse current (Fig. 1 and 4) which has longer application time of a negative voltage than application time of a positive voltage (by virtue of the overall applied current during which the anode is turned off, is applied for the plasma electrolytic oxidation and wherein in the step of forming the coating layer, negative current density of the bipolar pulse current is greater than positive current density. (col. 3 lines 17-30)Table col. 7).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the plasma electrolytic oxidation parameters as taught by Shatrov in the method of Tsai, as modified by Wada, because it leads to an increase in the strength of the adhesion between the substrate and the coating (col. 4 lines 26-36).


Response to Arguments
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Peng uses a silicate electrolyte and that Tsai uses an electrolyte that does not include potassium or silicon, and thus one of ordinary skill in the art would have no reason to combine the teachings, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the cited prior art disclosed benefits to the as produced coating via incorporation of the yttrium in Peng. Thus, the Examiner has provided motivation to use yttrium in the layer of Tsai to derive the added benefits. 
No further arguments are presented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUIS J RUFO/Primary Examiner, Art Unit 1795